223 F.2d 640
Elmer N. SIMMONS, Appellant,v.Warren L. GARRETT, Appellee.
No. 12469.
United States Court of Appeals District of Columbia Circuit.
Argued May 2, 1955.
Decided May 19, 1955.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, Judge.
Mr. Albert J. Ahern, Jr., Washington, D. C., with whom Mr. James J. Laughlin, Washington, D. C., was on the brief, for appellant.
Messrs. G. A. Chadwick, Jr., Washington, D. C., and John A. Beck, Washington, D. C., submitted on the brief for appellee.
Before EDGERTON, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant lost his suit for personal injuries. He appeals solely on the ground that the court's "instructions to the jury completely vitiated any meaning to the theory of last clear chance * * *." We think the instructions were clearly correct.


2
Affirmed.